FILED
                            NOT FOR PUBLICATION                             FEB 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50210

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00664-DSF

  v.
                                                 MEMORANDUM*
YARDIEL RODRIGUEZ HERNANDEZ,
a.k.a. Yardiael Rodriguez Hernandez,
a.k.a. Yardiel Hernandez, a.k.a. Yardiel R.
Hernandez, a.k.a. Yardiel Rodriguez, a.k.a.
Yardiel H. Rodriguez, a.k.a. Yardiel
Hernandez Rodriguez, a.k.a. Yardiel
Rodriguez-Hernandez,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                           Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Yardiel Rodriguez Hernandez appeals from the district court’s judgment and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
challenges the 30-month sentence imposed following his guilty-plea conviction for

being an illegal alien found in the United States following deportation, in violation

of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291. We affirm, but

remand to correct the judgment.

      Rodriguez Hernandez contends that the district court declined to impose a

below-Guidelines sentence to punish him for rejecting a fast-track plea agreement.

The parties dispute the standard of review that applies to this claim. We need not

resolve this dispute because, even under de novo review, Rodriguez Hernandez’s

claim fails. The record reflects that the district court properly based the sentence

on the 18 U.S.C. § 3553(a) sentencing factors and not on Rodriguez Hernandez’s

decision to reject the plea agreement.

      Rodriguez Hernandez next contends his sentence is substantively

unreasonable because it is greater than necessary to meet the goals of sentencing.

The district court did not abuse its discretion by imposing the 30-month sentence.

See Gall v. United States, 552 U.S. 38, 51 (2007). The sentence at the low end of

the Guidelines range is substantively reasonable in light of the 3553(a) sentencing

factors and totality of the circumstances, including Rodriguez Hernandez’s

immigration history. See id.

      In accordance with United States v. Rivera-Sanchez, 222 F.3d 1057, 1062


                                           2                                    13-50210
(9th Cir. 2000), we remand the case to the district court with instructions that it

delete from the judgment the incorrect reference to 8 U.S.C. § 1326(b)(2). See

United States v. Herrera-Blanco, 232 F.3d 715, 719 (9th Cir. 2000) (remanding

sua sponte to delete the reference to section 1326(b)).

      AFFIRMED; REMANDED to correct the judgment.




                                           3                                     13-50210